IN THE SUPREME COURT OF THE STATE OF DELAWARE

GRACE GREEN,1                                §
                                             §    No. 299, 2020
        Respondent Below,                    §
        Appellant,                           §
                                             §
        v.                                   §    Court Below–Family Court
                                             §    of the State of Delaware
JACOB TAYLOR,                                §
                                             §    File No.     CN18-01242
        Petitioner Below,                    §    Petition No. 18-39014
        Appellee.                            §

                               Submitted: September 29, 2020
                                Decided: October 12, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         Upon consideration of the notice to show cause and the appellant’s response

thereto, it appears to the Court that:

         (1)    On September 8, 2020, the Court received Grace Green’s notice of

appeal from an August 5, 2020 Family Court child-custody order. To be timely filed,

the notice of appeal had to be received by the Clerk or a Deputy Clerk in any county

on or before September 4, 2020.2

         (2)    The Senior Court Clerk sent a letter to Green, asking her to show cause

as to why her appeal should not be dismissed as untimely filed under Supreme Court



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
    Del. Supr. Ct. R. 6(a)(iii); Del. Supr. Ct. R. 10(a).
Rule 6. In her response to the notice to show cause, Green asserts that she had

difficulty obtaining the funds necessary to file an appeal and asks the Court to accept

her late notice of appeal.

        (3)    Time is a jurisdictional requirement.3 A notice of appeal must be

received by the Court within the applicable time period to be effective.4 Unless an

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, the appeal cannot be considered.5           An

appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.6

        (4)    Green does not claim, and the record does not reflect, that her failure to

file a timely notice of appeal is attributable to court-related personnel.

Consequently, this case does not fall within the exception to the general rule that

mandates the timely filing of a notice of appeal. Accordingly, this appeal must be

dismissed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ James T. Vaughn, Jr.
                                     Justice
3
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
4
  Del. Supr. Ct. R. 10(a).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
6
  See Smith v. State, 47 A.3d 481 (Del. 2012).
                                                2